his miscellaneous jewelry. Regarding his watches, the victim provided
                  screenshots of similar watches that he obtained from the online auction
                  site EBay. Sexton cross-examined the victim as to why he was requesting
                  a different amount than he had previously given and why he was
                  including new items in his request, including a $72,000 watch he had not
                  reported stolen. The victim explained that he did not know the value of
                  his watch collection and had given his best estimates under the
                  circumstances. The district court ordered Sexton to pay the full amount
                  requested.
                               We conclude that the restitution award was not based upon
                  reliable or accurate evidence. An owner may testify regarding the value of
                  his property if he has personal knowledge or expert proof of the value, but
                  he may not repeat another person's valuation. Stephans v. State, 127 Nev.
                           262 P.3d 727, 731 (2011). Here, the victim explained his personal
                  knowledge regarding the value of his sunglasses and jewelry, and the
                  district court found his testimony to be credible. However, the victim
                  admitted that he did not know the value of his watches. The EBay
                  information provided to support the restitution request was not reliable
                  because many of the watches were merely "similar" to those which had
                  been stolen and the amounts requested were based on the "starting bid,"
                  "current bid," and "buy it now" prices rather than actual selling prices.
                  Moreover, several of the amounts sought and awarded were greater than
                  the amounts supported by the EBay valuations. For the watches the
                  victim was unable to find comparisons to, he admitted that he arrived at
                  the requested values "arbitrarily" based on "rough estimates" of what he
                  believed they were worth. We conclude that the district court abused its


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e°
                discretion by imposing restitution in the amount of $112,947. Accordingly,
                we
                             ORDER the judgment REVERSED IN PART AND REMAND
                this matter to the district court for a full restitution hearing



                                                                          C.J.



                             ;dem,               J.                                  , J.
                Pickering


                cc:   Hon. Patrick Flanagan, District Judge
                      Washoe County Alternate Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA                                             3
(0) 1947A